Order entered December 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01144-CV

                  IN RE ESTATE OF WILLIAM GRIFFITH, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-19-00996-1

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

16, 2019.

       We ORDER appellants to file their reply brief to appellees’ December 2, 2019 brief, if

any, within seven days of the date of this order.

       The case will be resubmitted in due course.


                                                       /s/   BILL WHITEHILL
                                                             PRESIDING JUSTICE